Case 1:20-cv-00405-MAC-ZJH Document 8 Filed 03/23/21 Page 1 of 2 PageID #: 15




UNITED STATES DISTRICT COURT                                   EASTERN DISTRICT OF TEXAS


MADRIEZ SPIVEY,                                    §
                                                   §
                Plaintiff,                         §
                                                   §
versus                                             §    CIVIL ACTION NO. 1:20-CV-405
                                                   §
ASSISTANT WARDEN, ET AL.,                          §
                                                   §
                Defendants.                        §

   MEMORANDUM ORDER OVERRULING PLAINTIFF’S OBJECTIONS AND
  ADOPTING THE MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

         Plaintiff Madriez Spivey, proceeding pro se, filed this civil rights action pursuant to Bivens

v. Six Unknown Agents of the Federal Bureau of Narcotics, 403 U.S. 388 (1971).

         The Court referred this matter to the Honorable Zack Hawthorn, United States Magistrate

Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this court.

The magistrate judge has submitted a Report and Recommendation of United States Magistrate

Judge. The magistrate judge recommends dismissing the action pursuant to 28 U.S.C. § 1915(e).

         The court has received and considered the Report and Recommendation of United States

Magistrate Judge, along with the record, pleadings, and all available evidence. Plaintiff filed a

motion for an extension of time, which the court liberally construes as objections to the magistrate

judge’s Report and Recommendation.

         The court has conducted a de novo review of the objections in relation to the pleadings and

the applicable law. See FED. R. CIV. P. 72(b). After careful consideration, the court concludes

the objections are without merit.
Case 1:20-cv-00405-MAC-ZJH Document 8 Filed 03/23/21 Page 2 of 2 PageID #: 16




                                             ORDER

       Accordingly, plaintiff’s objections (#4) are OVERRULED. The findings of fact and

conclusions of law of the magistrate judge are correct, and the report of the magistrate judge (#2)

is ADOPTED. A final judgment will be entered in this case in accordance with the magistrate

judge’s recommendation.


         SIGNED at Beaumont, Texas, this 23rd day of March, 2021.




                                            ________________________________________
                                                        MARCIA A. CRONE
                                                 UNITED STATES DISTRICT JUDGE




                                                 2
